Case 1:20-cv-02226-JPH-TAB Document 10 Filed 09/30/20 Page 1 of 2 PageID #: 189




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

 BRUCE WETTLAND,                     )
                                     )
                     Plaintiff,      )
                                     )
                  v.                 )               No. 1:20-cv-02226-JPH-TAB
                                     )
 JAYCO, INC. a Domestic Profit       )
 Corporation,                        )
 FORD MOTOR COMPANY a Foreign Profit )
 Corporation,                        )
                                     )
                     Defendants.     )

                          ORDER TRANSFERRING CASE

       Defendant Jayco, Inc. has filed an unopposed motion to change venue to

 the Northern District of Indiana, South Bend Division. Dkt. [9]. For the

 reasons in the motion, that motion is GRANTED. See 28 U.S.C. § 1391(b); 28

 U.S.C. § 1404(a) ("For the convenience of parties and witnesses, in the interest

 of justice, a district court may transfer any civil action . . . to any district or

 division to which all parties have consented."). The clerk SHALL TRANSFER

 this case to the Northern District of Indiana, South Bend Division and close

 this case on the docket.

 SO ORDERED.
Date: 9/30/2020




                                            1
Case 1:20-cv-02226-JPH-TAB Document 10 Filed 09/30/20 Page 2 of 2 PageID #: 190




 Distribution:

 Sara M. Douglass
 LEMON LAW GROUP PARTNERS, PLC
 3323 NE 163rd Street
 Suite 504
 North Miami Beach, FL 33160

 Trevor Quinlan Gasper
 THOR INDUSTRIES, INC.
 tgasper@thorindustries.com




                                      2
